Citation Nr: 0932184	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for residuals of 
frostbite.

9.  Entitlement to service connection for a stomach 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1953 until 
January 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reflects that further 
development is necessary.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration. 

At the outset, the Board notes that the medical evidence of 
record indicate that the Veteran is currently being followed 
and/or treated by VA medical professionals for ailments that 
are generally related to all of the claimed disorders for 
which compensation is sought.

This is a case in which the Veteran's service records are not 
in evidence.  In cases where the Veteran's service records 
are unavailable through no fault of the Veteran, there is a 
heightened obligation to assist the Veteran in the 
development of his case. O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The heightened duty to assist the Veteran in 
developing facts pertinent to his claim in a case where 
service treatment records are presumed destroyed includes the 
obligation to search for alternative medical records. Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the Veteran's 
service treatment records have been destroyed or lost, the 
Board is under a duty to advise the Veteran to obtain other 
forms of evidence, such as lay testimony, employment 
examinations, pharmacy records and insurance examination 
reports. Dixon v. Derwinski, 3 Vet. App. 261 (1992).

While the Veteran was previously advised that his service 
treatment records were unavailable and the RO requested he 
provide more information concerning Army Hospitals, he was 
never informed that he could submit alternate sources of 
evidence, including statements from service medical 
personnel, "buddy" statements or affidavits and other forms 
of lay evidence.  Significantly, the Veteran submitted copies 
of the envelopes from letters he sent during service to 
verify where he was stationed; however, he did not submit the 
accompanying letters, nor was he advised that he could submit 
these letters in support of his claim.  

Additionally, while the RO searched alternate source 
documents for records concerning the Veteran, the Veteran and 
his representative noted the RO searched for these documents 
using the wrong Army serial number.  Specifically, the RO 
searched under serial number RA 112611818; however, the 
Veteran indicated that his serial number was RA 11261878 and 
submitted several military orders confirming this number.  
Significantly, the certificate of service sent by the 
National Personnel Records Center also verified the Veteran's 
serial number was in fact RA 11261878.

In view of VA's inadequate notice to the Veteran and flawed 
search for records in this case - coupled with Veteran's 
currently documented medical problems -  the Board finds that 
at a minimum, the Agency of Original Jurisdiction (AOJ) must:  
attempt to properly notify the Veteran of his rights to 
submit evidence or information; and again conduct the records 
search using the correct serial number. 

The record also reflects the Veteran is in receipt of Social 
Security Administration disability benefits.  The Veteran 
indicated that these benefits are based in part on his back 
disability.  However, complete copies of the medical records 
upon which any disability decision was based, as well as any 
agency decision with the associated List of Exhibits, have 
not been made part of the claims file. VA's duty to assist 
extends to obtaining records from the Social Security 
Administration. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).

Concerning the claims for service connection for hearing loss 
and tinnitus, the Board is of the opinion that a VA 
examination is warranted.  Under the duty to assist, a 
medical examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent medical evidence of a 
currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability. 38 
C.F.R. § 3.159(c)(4).

In the present case, the Veteran has provided a March 2003 VA 
outpatient treatment record that appears to confirm a 
diagnosis of hearing loss according to 38 C.F.R. § 3.385 and 
also provided a diagnosis of tinnitus.  The Veteran provided 
a history of noise exposure during service and submitted an 
October 2004 statement of a VA physician, which noted it was 
at least possible that a portion of the hearing loss and 
tinnitus could be caused by the noise exposure suffered in 
service.

Accordingly, the Veteran should be afforded a VA examination 
to determine the nature, extent, and etiology of the hearing 
loss. See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall advise the Veteran of 
the option of submitting lay testimony and 
other alternate sources of evidence in 
support of the claims, including but not 
limited to letters to and from the Veteran 
during the course of military service that 
corroborate in-service events; letters of 
commendation or appreciation dating from 
military service that would substantiate 
his account of military service events; 
accounts, statements, and letters from 
family, friends, acquaintances, and co- 
workers, detailing the makers' 
recollection of the development of the 
Veteran's in-service and post-service 
history as to the claimed disorders; post- 
service employment physical examinations, 
insurance claims, and any other material 
that would indicate that the Veteran's 
disorders were incurred in or as a result 
of any incident of active military 
service.

2.  The RO/AMC shall search alternate 
source documents, including, but not 
limited to morning reports and sick 
reports, using the correct serial number 
RA 11261878.

3.  The RO/AMC shall attempt to obtain 
additional documents concerning the 
Veteran's Social Security Administration 
(SSA) benefits; specifically, any List of 
Exhibits associated with the SSA's 
decision, including copies of all of the 
medical records concerning the Veteran's 
claims on appeal.

4.  The Veteran shall be afforded an 
audiological examination to ascertain the 
nature, extent, onset and etiology of the 
Veteran's hearing loss and tinnitus. Any 
and all indicated evaluations, including 
audiometric and speech recognition using 
the Maryland CNC should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records and records of treatment 
for hearing loss.  The examiner shall 
opine whether it is at least as likely as 
not (a 50 percent probability or more) 
that any current hearing loss is related 
to claimed in-service acoustic trauma.  

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims fie, must be made 
available to the examiner for review in 
connection with the examination.

5.  The RO/AMC shall then take such 
additional development action, including 
providing for VA examinations, as it deems 
proper with respect to the claims.  When 
the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence and readjudicated. If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



